 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 1 of 24 Page ID #:2507


 1   Thomas H. Scully (Cal. SBN: 305790)
 2   Thomas@ThomasScullyLaw.com
 3   Attorney for Plaintiff:
 4   Terrence M. Wyles
 5   Business Address:
 6   10736 Jefferson Blvd., #117
 7   Culver City, CA 90230
 8   Telephone: (310) 439-1140
 9   Facsimile: (509) 756-6952
10
11                     UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   TERRENCE M. WYLES,                     CASE NUMBER:
14                    Plaintiff
15                v.                        2:17-cv-07722-DMG-SK
16
17   ALLEN ZACHARY SUSSMAN;
18   LOEB & LOEB L.L.P;
19   ALUMINAID INTERNATIONAL, A.G.;
20   WEST HILLS RESEARCH &                    PLAINTIFF’S NOTICE OF
21   DEVELOPMENT, INC. (f/k/a Aluminaid,      MOTION AND RENEWED
22   Inc.); ALUMINAID PTE LTD., aka           MOTION FOR DEFAULT
23   ADVANCED FIRST AID RESEARCH              JUDGMENT AGAINST
24   PTE LTD.; CARL JOHAN FREER;              DEFENDANT JAMES JOHN
25   JAMES JOHN HUNT, aka JAMES HUNT;         HUNT
26   ADAM FREER, aka ADAM AGERSTAM,
27   aka ADAM
28   CARL-JOHAN AGERSTAM; JULIA
                                              Date: September 25, 2020
29   FREER-AGERSTAM, aka JULIA FREER,
30   aka JULIA AGERSTAM; DAVID                Time: 9:30 AM
31   ANDREW WARNOCK, aka DAVID
32   WARNOCK; ALEX ARENDT; JOSEPH             Courtroom: 8C
33   MATHEW MARTEN, aka JOE MARTEN;
34   and THOMAS D. BRADY, aka TOM
35   BRADY.
36
37                    Defendants.
38
39

                                    1
     PLAINTIFF’S NOTICE OF RENEWED MOTION FOR DEFAULT JUDGMENT TO BE
                ENTERED AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 2 of 24 Page ID #:2508


 1   TO ALL COUNSEL OF RECORD, PARTIES APPEARING PRO SE, AND
 2   THIS HONORABLE COURT:
 3         PLEASE TAKE NOTICE THAT on September 25, 2020 at 9:30 a.m. or
 4   whenever the Court designates as soon as practical thereafter, at the District Court
 5   of the Central District of California located at 350 West 1st Street, Los Angeles,
 6   California 90012, Courtroom 8C, Plaintiff, Terrence M. Wyles, will and hereby
 7   does renew his Motion for a Default Judgment (MDJ) against Defendant JAMES
 8   JOHN HUNT in the amount of six hundred and six thousand, four hundred fifty-
 9   nine dollars and eleven cents ($606,459.11) plus General Damages and Punitive
10   Damages according to affidavit (See also, Doc. #253-2) and all the evidence from
11   exhibits and court filings available to the Court, pursuant to FRCP, Rule 55(b)(2)
12   and Local Rule 55-2.
13         James John Hunt, having been deemed to have been served since the end of
14   2019 and having failed to file a proper pleading with this Court (Doc. #259), has
15   had a default entered against him on Plaintiff’s First Amended Complaint as of
16   August 3, 2020 (Doc. #260). Mr. Hunt has not made any apparent attempt to file a
17   response before his final opportunity expired August 24, 2020 (Doc. #258 p.1).
18         This motion will be based on this notice, the memorandum of points and
19   authorities, declarations and exhibits attached, oral arguments, the entire court file,
20   and any other matters the Court finds appropriate to consider.
21

     DATED: August 28, 2020
                                             Respectfully submitted,
                                             Law Offices of Thomas Scully



                                             Thomas Scully, Esq.,
                                             Attorney for Plaintiff Terrence M. Wyles



                                    2
     PLAINTIFF’S NOTICE OF RENEWED MOTION FOR DEFAULT JUDGMENT TO BE
                ENTERED AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 3 of 24 Page ID #:2509




 1                                                   Table of Contents
 2

 3   I. STATEMENT OF PROCEDURAL FACTS ..................................................2
 4   II.     STATEMENT OF UNDERLYING FACTS ................................................4
 5   III. DEFAULT IS APPROPRIATE IN THIS SITUATION PURSUANT TO
 6   THE EITEL FACTORS ..........................................................................................6
 7     1. The Possibility of Prejudice to Plaintiff........................................................6
 8     2. Substantive Merits and Sufficiency of the Claims in Plaintiff’s First
 9     Amended Complaint .............................................................................................7
10         a) The Underlying Lawsuit was Commenced By or at the Direction of
11         Hunt and Pursued to a Legal Termination in Wyles’ Favor.........................8
12         b) Hunt Brought the Underlying Action Without Probable Cause ............9
13         c) Hunt Brought the Underlying Action with Malice ................................12
14     3. Sum of Money in Dispute .............................................................................14
15     4. Possibility of Dispute Concerning Material Facts .....................................15
16     5. Excusable Neglect of the Party Against Whom Default is Entered .........16
17     6. Strong Policy Favoring Decisions on the Merits .......................................16
18   IV. Plaintiff Suffered Damages as Set Forth in his Affidavit .........................17
19     1. Plaintiff Has Provided Evidence of Special Damages ...............................18
20     2. Plaintiff Has Testified to His General Damages from Extreme Emotional
21     Distress .................................................................................................................19
22     3. Plaintiff Requests Punitive Damages from James John Hunt .................19
23   V. CONCLUSION AND PRAYER .....................................................................20
24




                                    3
     PLAINTIFF’S NOTICE OF RENEWED MOTION FOR DEFAULT JUDGMENT TO BE
                ENTERED AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 4 of 24 Page ID #:2510


 1   Thomas H. Scully (Cal. SBN: 305790)
 2   Thomas@ThomasScullyLaw.com
 3   Attorney for Plaintiff:
 4   Terrence M. Wyles
 5   Business Address:
 6   10736 Jefferson Blvd., #117
 7   Culver City, CA 90230
 8   Telephone: (310) 439-1140
 9   Facsimile: (509) 756-6952
10
11                     UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   TERRENCE M. WYLES,                     CASE NUMBER:
14                    Plaintiff
15                v.                        2:17-cv-07722-DMG-SK
16
17   ALLEN ZACHARY SUSSMAN;
18   LOEB & LOEB L.L.P;
19   ALUMINAID INTERNATIONAL, A.G.;
20   WEST HILLS RESEARCH &                    PLAINTIFF’S RENEWED
21   DEVELOPMENT, INC. (f/k/a Aluminaid,      MOTION FOR DEFAULT
22   Inc.); ALUMINAID PTE LTD., aka           JUDGMENT TO BE ENTERED
23   ADVANCED FIRST AID RESEARCH              AGAINST DEFENDANT
24   PTE LTD.; CARL JOHAN FREER;              JAMES JOHN HUNT
25   JAMES JOHN HUNT, aka JAMES HUNT;
26   ADAM FREER, aka ADAM AGERSTAM,
27   aka ADAM
                                              Date: September 25, 2020
28   CARL-JOHAN AGERSTAM; JULIA
29   FREER-AGERSTAM, aka JULIA FREER,         Time: 9:30 AM
30   aka JULIA AGERSTAM; DAVID
31   ANDREW WARNOCK, aka DAVID                Courtroom: 8C
32   WARNOCK; ALEX ARENDT; JOSEPH
33   MATHEW MARTEN, aka JOE MARTEN;
34   and THOMAS D. BRADY, aka TOM
35   BRADY.
36
37                    Defendants.
38
39

                                     1
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 5 of 24 Page ID #:2511


 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2

 3                I. STATEMENT OF PROCEDURAL FACTS
 4         1.     Plaintiff filed a First Amended Complaint on January 21, 2019, the
 5   operative complaint, against thirteen (13) defendants including one identified as
 6   JAMES JOHN HUNT aka JAMES HUNT. Plaintiff’s claims were subsequently
 7   narrowed to Malicious Prosecution of an underlying action that had been filed by
 8   West Hills Research & Development against him in California. Doc. #142, #156.
 9         2.     Plaintiff’s counsel attempted to serve James John Hunt in the United
10   Kingdom. See, Doc.#78, #97. The address either was not correct or James John
11   Hunt was successful in refusing the mail. Regardless, the Court did not find
12   service of process to be complete. Doc. #136, #157.
13         3.     A few months later, Mr. Joseph Marten, at that time a co-defendant,
14   filed a motion with a declaration of James Hunt attached. That declaration was
15   signed October 23, 2019 in London. Doc. #206. In that declaration Hunt
16   discussed the matter of Marten’s involvement and the history of the case in a way
17   that showed he was knowledgeable about the current litigation.
18         4.     Mr. Marten also noticed to all parties the deposition of Mr. Hunt, by
19   videoconference from London, which in fact took place December 4, 2019. In that
20   deposition Mr. Hunt admitted that he was one of the principal decision-makers in
21   filing the underlying lawsuit against Terrence Wyles. Ex. 4, Selected Pages from
22   Hunt Deposition Transcript.
23         5.     Plaintiff moved for Mr. Hunt to be reinstated as defendant, and served
24   by electronic mail at his email address of jameshuntermay@gmail.com, which the
25   Court granted November 27, 2019 provided service was accomplished no later
26   than December 13, 2019. Doc. #212, #217.
27         6.     Pursuant to the Court’s orders of November 27, 2019 the counsel for

                                     2
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 6 of 24 Page ID #:2512


 1   Mr. Marten filed a proof of service on Hunt December 6 and counsel for Plaintiff
 2   filed a proof of service on Hunt December 10, both of which indicated that a copy
 3   of the First Amended Complaint together with a recently issued Summons were in
 4   fact conveyed to Mr. Hunt by email in London on December 3 local time which
 5   was December 4 in the U.K. Doc. #222, #225.
 6         7.     A few weeks later, Mr. Hunt mailed a document to Plaintiff’s counsel
 7   by way of Marten’s counsel entitled “James John Hunt Answer to First Amended
 8   Complaint; Statement of Facts, First Claim for Relief; Second Claim for Relief”
 9   mailed December 23, 2019 but it was not signed, did not include any address, nor
10   was it filed with the Court electronically or otherwise. Upon inquiry by Plaintiff’s
11   counsel, the Court ruled this to be a non-appearance. Doc. #230-231. These
12   filings and a copy the Court’s orders were emailed to Mr. Hunt in January of 2020
13   at his email address of jameshuntermay@gmail.com. Doc. #233-234.
14         8.     Mr. Hunt then emailed a longer document to the Court, dated
15   February 4, 2020 from his email address, jameshuntermay@gmail.com forwarded
16   through Marten’s counsel as before. The Court rejected this document pursuant to
17   Local Rule 83-2.5 “No letters to the judge”. Doc. #235.
18         9.     On April 14, 2020, Plaintiff requested the Clerk of this Court to enter
19   default against James John Hunt (Doc. #242) and the Deputy Clerk placed the
20   matter on calendar for July 17, 2020 at 9:30 AM in Department 8C (Doc#243).
21         10.    This was followed by the Plaintiff’s Notice of Hearing on Default
22   Judgment set for July 17, 2020 at 9:30AM (Doc. #244-1) which was again emailed
23   to jameshuntermay@gmail.com as permitted (Doc. #244-2).
24         11.    The Court instructed Plaintiff to resubmit a renewed Motion for
25   Default Judgment (MDJ) engaging with the Eitel factors (Doc. #249) and directed
26   the Clerk to enter default against Defendant James Hunt (Doc. #260), but not a
27   judgment, pending this new motion.

                                     3
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 7 of 24 Page ID #:2513


 1         12.    Mr. Hunt has failed to attempt to file any pleadings prior to the
 2   deadline for his last opportunity to do so, set August 24, 2020 (Doc. #258 p.1).
 3

 4                 II. STATEMENT OF UNDERLYING FACTS
 5         13.    Terrence Wyles was hired as in-house counsel for the Aluminaid
 6   business, to help secure patents on a new type of burn bandages. He was engaged
 7   by Carl Freer (FAC para. 20) who later worked with James John Hunt as two of the
 8   heads of corporate entities promoting and controlling the burn patents.
 9         14.    During a Skype telephone call initiated by Wyles on or about March
10   1, 2013 during the time that he worked on Aluminaid business, Wyles blew the
11   whistle on very serious financial malfeasance within the companies carried on by
12   corporate officers who are listed as co-defendants in this lawsuit. Thereafter, Hunt
13   knew about the allegations that Mr. Wyles made regarding corporate malfeasance,
14   for large amounts of money (FAC para. 27).
15         15.    Among other things, Wyles alleged that there were unexplained bank-
16   wire transfers to Defendant James John Hunt in the amount of $108,100.00 (FAC
17   para. 22).
18         16.    Wyles requested that Hunt investigate the malfeasance and take
19   action, but Hunt apparently turned on Wyles in order to obfuscate the corporate
20   malfeasance that Wyles had uncovered. For example, Hunt promulgated an email
21   April 1, 2013 to other corporate officers and employees claiming that Wyles had
22   wrongly accused the Aluminaid business (FAC para. 28.e.).
23         17.    One email obtained from one of the cc: recipients shows an email
24   from Hunt (james@aluminaid.com) to Allen Sussman (asussman@loeb.com)
25   showing intention of getting rid of Terrence Wyles (Terry.Wyles@aluminaid.com)
26   with the statement: “Below you will see an email from Terry which I believe gives
27   us cause for termination. He has lost the support of the Board as he makes

                                     4
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 8 of 24 Page ID #:2514


 1   outrageous allegations against the company.” Below is a lengthy email from Mr.
 2   Wyles alluding to his concerns about financial improprieties and the breakdown of
 3   the corporate governance of Aluminaid. Ex 3.
 4         18.    Mr. Hunt was to later accuse Wyles of a whole range of misconduct
 5   (FAC para. 28.f.). Mr. Hunt claimed in a letter of April 5, 2013 that Wyles had
 6   committed unspecified sexual harassment and other unspecified misconduct with
 7   other employees, misappropriation, and/or destruction of Aluminaid property,
 8   alleged breach of confidentiality of Defendants’ information for personal
 9   advantage, various alleged material representations to Defendants, unauthorized
10   practice of law in California, and various violations of Colorado Rules of
11   Professional Conduct (FAC para. 73.e.).
12         19.    Mr. Hunt claimed that Wyles wrongfully caused himself to be listed in
13   patent filings as an inventor (FAC para. 73.f.). This is despite the fact that Wyles
14   is an actual Co-Inventor of the inventions captured in the patent applications, in
15   addition to being the in-house patent expert who was required to fill out the forms
16   to the patent office (FAC para. 19-20), as there is a legal requirement to list all Co-
17   Inventors in any patent application.
18         20.    Plaintiff alleged that Hunt, together with other defendants, “instituted
19   a deliberate program to intimidate, harass, and defame Plaintiff” (FAC para. 28)
20   and caused a summons and complaint to be issued against Plaintiff in Superior
21   Court, State of California, County of Los Angeles (Case No. BC516417) and also
22   filed a request for investigation with the Colorado Supreme Court to threaten
23   Plaintiff’s ability to earn a living as a licensed attorney (FAC para. 34).
24         21.    On July 26, 2013, Defendants named here, using as the plaintiff a
25   corporate shell named “West Hills Research and Development, Inc.” (which was
26   renamed from the defunct Aluminaid, Inc.), filed a civil action against Terrence
27   Wyles in Los Angeles Superior Court (Case No. BC516417), alleging various

                                     5
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 9 of 24 Page ID #:2515


 1   frauds and trade-secret misappropriation connected with the Aluminaid business
 2   (Doc. #104-2), and continued to prosecute that underlying action against Plaintiff
 3   until October 27, 2016, when the Defendants’ civil action against Plaintiff was
 4   dismissed. (FAC para. 17, 34.)
 5         22.      There is no material dispute that Mr. Hunt participated in the direction
 6   of the underlying litigation of the entity known as “West Hills” against Terrence
 7   M. Wyles. Ex. 4.
 8         23.      Terrence M. Wyles suffered extreme emotional distress as a result of
 9   the litigation against him, including suicidal thoughts that have continued to haunt
10   him. Ex. 5.
11

12           III.    DEFAULT IS APPROPRIATE IN THIS SITUATION
13                          PURSUANT TO THE EITEL FACTORS
14         Analyzing the Eitel factors, as instructed by the Court (Doc. #259) in Eitel v.
15   McCool, 782 F.2d 1470, 1472 (9th Cir. 1986), Plaintiff can demonstrate with
16   admissible evidence and the record before this Court, that the factors militate for a
17   default judgment on the Malicious Prosecution claim as set forth in Plaintiff’s First
18   Amended Complaint.
19

20         1. The Possibility of Prejudice to Plaintiff
21         The first factor is “the possibility of prejudice to the plaintiff” Eitel v.
22   McCool (9th Cir. 1986) 782 F.2d 1470, 1471. “A plaintiff is prejudiced if the
23   plaintiff would be ‘without other recourse for recovery’ because the defendant
24   failed to appear or defend against the suit.” JL Audio, Inc. v. Kazi, 2017 WL
25   4179875, at *3 (C.D. Cal. Sept. 18, 2017). Bd. of Trs. v. Delucchi Elec., Inc. (N.D.
26   Cal., June 1, 2020, No. 5:19-cv-06456-EJD) [pp. 3].
27         Here, the facts are undisputed that James Hunt has been aware of the

                                     6
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 10 of 24 Page ID #:2516


 1   litigation since at least October 23, 2019 when he joined his sworn statement in
 2   with a co-defendant’s motion (Doc. #206), if not before, and that James Hunt has
 3   repeatedly declined to retain counsel or file his own proper pleadings in this Court,
 4   despite having numerous chances. (See, Doc. # 235, #244, #253, #255, #258.)
 5         Plaintiff has no way of obtaining any remedy from Hunt without the
 6   participation of this party. Plaintiff cannot conduct any discovery against Hunt, or
 7   confront him in court, if he refuses to participate. Therefore, this Eitel factor
 8   weighs especially strongly in favor of a default judgment.
 9

10         2. Substantive Merits and Sufficiency of the Claims in Plaintiff’s First
11             Amended Complaint
12         The next two factors are “(2) the merits of plaintiff's substantive claim,” and
13   “(3) the sufficiency of the complaint,” which are here considered together. Eitel v.
14   McCool (9th Cir. 1986) 782 F.2d 1470, 1471. This is appropriate, because, upon
15   an entry of default by the Clerk, the factual allegations of the complaint with
16   regards to liability are taken as true. See, Derek Andrew, Inc. v. Poof Apparel
17   Corp., 528 F.3d 696, 702 (9th Cir. 2008). Here the electronic docket shows that
18   the Clerk entered a default August 3, 2020 on the First Amended Complaint
19   (FAC). Doc. #260.
20         The first and only claim remaining in the First Amended Complaint is
21   Malicious Prosecution (FAC para. 33-69). This is a diversity jurisdiction case,
22   pursuant to 28 U.S.C. § 1332 following the substantive law of the State of
23   California for Malicious Prosecution. The California Supreme Court has described
24   the elements of that tort as follows.
25            “To establish a cause of action for the malicious prosecution of a civil
26            proceeding, a plaintiff must plead and prove that the prior action (1)
27            was commenced by or at the direction of the defendant and was
28            pursued to a legal termination in his, plaintiff's, favor [citations]; (2)

                                     7
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 11 of 24 Page ID #:2517


 1           was brought without probable cause [citations]; and (3) was initiated
 2           with malice [citations]. (Bertero v. National General Corp. (1974) 13 Cal.3d
 3           43, 50.” (Crowley v. Katleman (1994) 8 Cal.4th 666, 676 (Crowley). Zamos v.
 4           Stroud (2004) 32 Cal.4th 958, 965-66

 5         Plaintiff can demonstrate that each of these elements is pleaded in his First
 6   Amended Complaint. For discussion purposes these elements are divided into
 7   three parts below: (a) the procedural aspects of the underlying action; (b) the
 8   “probable cause” for Mr. Hunt to bring the underlying action; and (c) presence of
 9   “malice” or an improper purpose.
10

11         a) The Underlying Lawsuit was Commenced By or at the Direction of
12             Hunt and Pursued to a Legal Termination in Wyles’ Favor
13         On July 26, 2013, Defendants, using the fraudulent corporate entity shell
14   “West Hills Research and Development, Inc.” as the plaintiff, filed a civil action
15   against Plaintiff Terrence Wyles in Los Angeles Superior Court (Case No.
16   BC516417), alleging various frauds and trade-secret misappropriation connected
17   with the Aluminaid business, and West Hills continued to prosecute that lawsuit
18   against Plaintiff until October 27, 2016, when it was dismissed. (The original
19   complaint in the underlying action also listed “Aluminaid International, AG” as a
20   plaintiff but a request to remove that plaintiff was granted by the California court.)
21         Plaintiff’s First Amended Complaint (“FAC”, Doc. #142) names James John
22   Hunt as an officer and a director of the corporations that filed the underlying
23   litigation of West Hills v. Wyles, that forms the basis of the Malicious Prosecution
24   claim. Defendant James John Hunt “is, or has been during the period of time
25   complained about herein, an officer and a director of the Defendant Corporations.”
26   (FAC para. 5.) The phrase “Defendant Corporations” in Plaintiff’s FAC means
27   “Aluminaid International, AG” (a Swiss corporation) and its wholly owned
28   subsidiary “West Hills Research & Development, Inc.”, formerly “Aluminaid,

                                     8
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 12 of 24 Page ID #:2518


 1   Inc.”, and now known as “Advanced First Aid Research PTE Ltd.” referred to as
 2   AFAR (FAC para. 1-3). Mr. Hunt himself declared that he and co-defendant Carl
 3   Freer had the decision-making power to proceed with the litigation and that he
 4   went ahead with the litigation. (Ex. 4.)
 5         Regarding the prong of termination in favor of defendant in the underlying
 6   action – Mr. Wyles, the Plaintiff in the present case – that question has been
 7   somewhat fleshed out in previous filings in this litigation. In short, the First
 8   Amended Complaint which shall be taken as true, alleges that the underlying
 9   lawsuit was dismissed October 27, 2016 when the corporate entities and officers,
10   having gone through multiple legal counsel and having been granted multiple
11   extensions of time to cure the defaulted corporate status of West Hills, made a
12   conscious decision to not file the required tax returns and pay the outstanding taxes
13   and fees due to the State of California. (FAC para. 56.) Wyles alleges that this
14   failure to prosecute was due to the knowledge on the part of the corporate officers
15   of the lack of merit of their claims asserted, and was a strategic choice, not a mere
16   technicality or incident of excusable neglect. (FAC para. 57, 67.) As set out in
17   greater detail in previous filings, West Hills never had its own assets, which are
18   believed to have been transferred to, or controlled by, other corporate iterations of
19   the Aluminaid entities and defendants named in this litigation, who were the real
20   parties in interest behind the underlying action, and could have continued to
21   prosecute Mr. Wyles, had they wanted to (Doc. #117, 10:13-11:10).
22         In summary, Defendant Hunt cannot show that either that the underlying
23   litigation was not commenced and his discretion, nor can he show that the
24   underlying lawsuit was not terminated in favor of Mr. Wyles.
25

26         b) Hunt Brought the Underlying Action Without Probable Cause
27         The California Supreme Court has explained Probable Cause as follows:

                                     9
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 13 of 24 Page ID #:2519


 1                Whereas the malice element is directly concerned with
 2                the subjective mental state of the defendant in instituting the prior action,
 3                the probable cause element calls on the trial court to make an objective
 4                determination of the "reasonableness" of the defendant's conduct, i.e., to
 5                determine whether, on the basis of the facts known to the defendant, the
 6                institution of the prior action was legally tenable. Sheldon Appel Co. v.
 7                Albert Oliker (1989) 47 Cal.3d 863, 878
 8             The same court in 2004 found a continuing obligation, quoting the
 9   Restatement approvingly as follows:
10                Restatement Second of Torts (Restatement) stated that "one who continues
11                a civil proceeding that has properly been begun or one who takes an active
12                part in its continuation for an improper purpose after he has learned that
13                there is no probable cause for the proceeding becomes liable as if he had
14                then initiated the proceeding." (Rest., § 674, com. c, p. 453.) 1 Zamos v.
15                Stroud, 32 Cal.4th 958, 966-67 (Cal. 2004)
16             Showing that Hunt prosecuted the underlying action without probable cause
17   goes to the question of whether a reasonable person would have done so, knowing
18   what he did about the situation that was going on in the Aluminaid business at that
19   time. Note that it will not save Hunt to argue that some of the causes of action
20   could have been objectively reasonable – though Plaintiff emphatically asserts that
21   none of the causes of action were objectively reasonable – since California courts
22   have held that all causes of action must be supported by probable cause.
23                [I]t is not necessary that the whole proceeding be utterly groundless, for, if
24                groundless charges are maliciously and without probable cause, coupled
25                with others which are well founded, they are not on that account less
26                injurious, and, therefore, constitute a valid cause of action. [Citations.]
27                Crowley v. Katleman (1994) 8 Cal.4th 666, 677-78.
     1
         Section 674 of the Restatement provides:
          "One who takes an active part in the initiation, continuation or procurement of civil proceedings
          against another is subject to liability to the other for wrongful civil proceedings if
          "(a) he acts without probable cause, and primarily for a purpose other than that of securing the
          proper adjudication of the claim in which the proceedings are based, and
          "(b) except when they are ex parte, the proceedings have terminated in favor of the person against
          whom they are brought." (Italics added in original footnoting.)
                                       10
         PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                        AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 14 of 24 Page ID #:2520


 1         In his FAC, Wyles alleges that Hunt fraudulently claimed that Wyles
 2   “wrongfully caused himself to be listed in patent filings as an inventor.” (FAC
 3   para. 73.f.) The fact that Hunt made such an allegation is a particularly clumsy
 4   misrepresentation since Mr. Wyles is a Co-Inventor in the inventions at issue, and
 5   was legally required to list all Co-Inventors in the patent applications. Mr. Wyles
 6   was also the in-house patent attorney who was required to fill out the forms to the
 7   patent office, and the designated person to sign them. Hunt, in his position at
 8   Aluminaid, certainly knew what Wyles role and responsibility was regarding the
 9   patents, and therefore must have known that his attacks on Wyles were baseless.
10   All these facts alleged by Wyles go to the lack of probable cause that Hunt had in
11   making such absurd attacks on Wyles, immediately after Wyles attempted to blow
12   the whistle on the corporate officers.
13         Most of the causes of action made by West Hills in the underlying action
14   raise issues of breach of confidentiality, interference with economic advantage,
15   trade secrets, or misuse of computers – essentially intellectual property matters.
16   But none of these were raised by Hunt as the cause to terminate Wyles in his email
17   of April 1, 2013. Ex. 3. Mr. Hunt’s statement “Below you will see an email from
18   Terry which I believe gives us cause for termination” ought to match up with at
19   least some causes of action pleaded later by West Hills. But instead, the email
20   thread preserved between Wyles and “David” (David Warnock), that Hunt seems
21   to be referring to, raised entirely different concerns. Mr. Wyles voices concern as
22   to whether Aluminaid’s officers are raiding the company financially, whether
23   Aluminaid will hold onto its patents, and comply with other regulations and legal
24   requirements for the benefit of the corporation. In other words, the email reflects
25   the whistle blower activities alleged in Wyles’s FAC, not the trumped up causes of
26   actions West Hills used to go after him in the underlying action. The fact that Mr.
27   Hunt failed to mention intellectual property, trade secrets, economic advantage, or

                                    11
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 15 of 24 Page ID #:2521


 1   any of the other charges that West Hills used, tends to show that they were not the
 2   real cause for termination, thus they lacked Probable Cause as genuine claims.
 3

 4         c) Hunt Brought the Underlying Action with Malice
 5         The element “initiated with malice” [in contrast with Probably Cause] is
 6   concerned with the “subjective intent or purpose with which the defendant acted in
 7   initiating the prior action.” Sheldon Appel Co. v. Albert Oliker (1989) 47 Cal.3d
 8   863, 874.
 9           The malice element is based on the subjective intent with which the
10           defendant acted in initiating the prior action. (Sheldon Appel Co. v. Albert
11           Oliker, supra,47 Cal.3d at p. 874.) … "The malice required in an action
12           for malicious prosecution is not limited to actual hostility or ill will toward
13           plaintiff but exists when the proceedings are instituted primarily for an
14           improper purpose. [Citations.]" (Albertson v. Raboff (1956) 46 Cal.2d 375,
15           383, superseded on other grounds by Civ. Code, § 47, subd. (b).) "It has
16           been pointed out that the `principal situations in which the civil
17           proceedings are initiated for an improper purpose are those in which (1)
18           the person initiating them does not believe that his claim may be held
19           valid; (2) the proceedings are begun primarily because of hostility or ill
20           will; (3) the proceedings are initiated solely for the purpose of depriving
21           the person against whom they are initiated of a beneficial use of his
22           property; (4) the proceedings are initiated for the purpose of forcing a
23           settlement which has no relation to the merits of the claim.'" (46 Cal.2d at
24           p. 383, quoting Rest., Torts, § 676, com. b.) Axline v. Saint John's
25           Hospital Health Center (1998) 63 Cal.App.4th 907, 917-18.

26         Showing that Hunt initiated the underlying action with malice requires that
27   Hunt knew that he did not have good cause to sue Wyles, and did it anyway, or did
28   it with improper motive, or continued with the prosecution after he knew that at
29   least some of the allegations were without merit.
30         Wyles alleges that there were unexplained bank-wire transfers to Defendant
31   James John Hunt in the amount of $108,100.00 (FAC para. 22), among other
                                    12
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 16 of 24 Page ID #:2522


 1   apparent major financial improprieties discovered by Wyles, which is one material
 2   reason Hunt had a purpose in attacking Wyles.
 3         The FAC describes various corporate malfeasance that Hunt knew about,
 4   from at least a Skype telephone call on or about March 1, 2013 (FAC para. 27) but
 5   Hunt chose to cover up the malfeasance, rather than investigate it, as Wyles had
 6   requested. Wyles alleged that Hunt turned on him aggressively soon after he was
 7   put on notice of the malfeasance, for example, promulgating an email April 1,
 8   2013 to other corporate officers and employees falsely claiming that Wyles had
 9   wrongly accused the Aluminaid business (FAC para. 28.e.; see also Ex. 3). Hunt
10   fraudulently claimed Wyles had committed other unspecified misconduct (FAC
11   para. 28.f.; 73.e.) that greatly damages Wyles.
12         These allegations as set forth in the FAC indicates that Hunt was personally
13   invested in damaging Wyles’s reputation in a wide variety of attacks, of which the
14   underlying lawsuit by West Hills was simply one tool of retaliation.
15         Plaintiff alleges that Hunt, together with other defendants, “instituted a
16   deliberate program to intimidate, harass, and defame Plaintiff” (FAC para. 28) and
17   “caused a summons and complaint to be issued against Plaintiff in Superior Court,
18   State of California, County of Los Angeles (Case No. BC516417)” (FAC para. 34).
19   Mr. Hunt admitted in his deposition that he had the “decision-making power at that
20   time that the lawsuit was filed to proceed with the litigation” along with Carl Freer,
21   a co-defendant, and that at his direction they “went ahead with litigation against
22   Mr. Wyles.” Ex. 4.
23         Moreover, because Wyles was a shareholder (1%) in the defendant
24   corporations, Hunt was motivated to try and divest Wyles’ shares so that Wyles
25   could not bring any derivative actions against the defendants. FAC para. 25-26,
26   71. This deprived Wyles of a beneficial use of his property.
27         Mr. Hunt knew well that Wyles was a Co-Inventor on the patents so the

                                    13
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 17 of 24 Page ID #:2523


 1   baseless accusations that Wyles was doing something improper are strong evidence
 2   of Hunt’s malicious motives in promulgating such falsehoods.
 3         In summary, Plaintiff’s First Amended Complaint which must be taken as
 4   factually true, sufficiently pleads facts that establish each of the elements of the
 5   claim of Malicious Prosecution. The underlying action by West Hills against
 6   Terrence Wyles was commenced and continued by Mr. Hunt and at his direction,
 7   but was terminated in Wyles’ favor in 2016 based on a strategic decision on the
 8   part of the corporate officers that was based on the lack of merit of their claims.
 9   Mr. Hunt had reason to know that Wyles accused him personally of corporate
10   malfeasance in the amount of at least $108,100.00 and generally of covering up or
11   supporting the financial malfeasance of other corporate officers, totaling multiple
12   millions of dollars – giving Hunt simultaneously the knowledge that Wyles was a
13   whistleblower and the incentive to silence him. The attacks that Hunt made on
14   Wyles, both in the underlying California Superior Court action and otherwise were
15   known to be without probable cause, and instituted for an improper purpose.
16

17         3. Sum of Money in Dispute
18         The Court is next to evaluate “the sum of money at stake in the action”.
19   Eitel v. McCool (9th Cir. 1986) 782 F.2d 1470, 1471. In that case the amount
20   demanded on default was $2.9 million dollars. Several other opinions have cited
21   that an amount in the three-million dollars range seems to be excessive. See, Solis
22   v. Cardiografix, Inc. (N.D. Cal., Aug. 22, 2012, No. 5:12-cv-01485 EJD) (actual
23   losses of $120,795.01 granted, not $2,900,000.00); Valvanis v. Milgroom (D.
24   Haw., June 1, 2009, CIVIL No. 06-00144 JMS-KSC) (punitive damages in the
25   amount of $250,000 but not the multi-million in damages sought).
26         Here (as discussed more completely in the last section) the special damages
27   demanded by this motion is not excessive, and can be supported by documentation.

                                    14
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 18 of 24 Page ID #:2524


 1   The special damages are actual fees and costs spent defending the malicious
 2   prosecution action in California which added up to $180,060.86 paid to Mr. Wohl
 3   plus at least $12,000 in expenses; and the business loss caused by the retaliatory
 4   firing and resultant drop in earning ability, calculated at $83,882.05 per year based
 5   on comparing the earnings before and after that event. Plaintiff is entitled to
 6   request General Damages, which for him is emotional distress damages, but he
 7   does not request more than the Special Damages. Plaintiff is entitled to request
 8   Punitive Damages, but again does not demand more than the combined damages.
 9         Taking all the damages into consideration, the total sum of money in dispute
10   does not weigh against an award of a default judgment.
11

12         4. Possibility of Dispute Concerning Material Facts
13         The next factor of “the possibility of a dispute concerning material facts” is
14   particularly relevant here. See, Eitel v. McCool (9th Cir. 1986) 782 F.2d 1470,
15   1471-72. In the Eitel case, the parties disputed material facts in the pleadings,
16   unlike here, where defendant James Hunt has not filed any pleadings whatsoever.
17         Defendant’s improper and informal self-serving letters have been deemed to
18   be non-answers and therefore should be viewed as a nullity by this Court.
19         Even if we view those letters as some hint of the viewpoint of James Hunt, if
20   he were to appear, his comments do not sufficiently raise an issue of a disputed
21   fact as required by California law. Mr. Hunt has confirmed some of Wyles’
22   allegations, rather than dispute them. For example, Hunt testified in his declaration
23   and in his deposition that he was one of the decision-makers for the underlying
24   lawsuit against Wyles, and he admits that he advocated for a complaint with the
25   Colorado State Bar Association that also damaged Wyles professionally.
26         Unless and until there is a good faith dispute concerning material facts, this
27   factor does not weigh against a default judgment.

                                    15
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 19 of 24 Page ID #:2525


 1

 2         5. Excusable Neglect of the Party Against Whom Default is Entered
 3         The next Eitel factor is “whether the default was due to excusable neglect”.
 4   Eitel v. McCool (9th Cir. 1986) 782 F.2d 1470, 1472. In the Eitel case, the failure
 5   to answer appears to have been excusable neglect because they engaged in earnest
 6   settlement negotiation whereby McCool did not answer, at least not until some
 7   days after the deadline, thinking that a settlement was imminent, but McCool
 8   answered very soon after the anticipated settlement agreement dissolved.
 9         The focus is on the party against whom default is entered, namely James
10   John Hunt. Here, the party did not delay answering for merely a few days in
11   expectation of a settlement, as in Eitel, but for the better part of a year, during
12   which time Hunt was sent several reminders, and had ample opportunity to consult
13   the record and local counsel. Mr. Hunt styles himself as a sophisticated
14   international businessman, yet he has not bothered to retain local counsel to
15   represent his position properly – a failure that cannot be an oversight, but can only
16   be seen as a strategic decision on his part. The fact that Hunt purportedly made an
17   attempt to engage the Court through informal letters shows rather that his neglect
18   was not “excusable,” because the Court explicitly informed him that his letters
19   were not acceptable, and instructed him to follow the rules of civil procedure.
20         Finally, no one, least of all Hunt, has come forward to argue that there exists
21   some excusable neglect. Since there is no excusable neglect suggested, this factor
22   does not weigh against a default judgment.
23

24         6. Strong Policy Favoring Decisions on the Merits
25         Finally the court may consider “the strong policy underlying the Federal
26   Rules of Civil Procedure favoring decisions on the merits.” Eitel v. McCool (9th
27   Cir. 1986) 782 F.2d 1470, 1472. When a failure to appear has made a decision on

                                    16
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 20 of 24 Page ID #:2526


 1   the merits impossible, the factor weighs in favor of default judgment. See, Heifetz
 2   v. Breed Props. (N.D. Cal., Feb. 23, 2017, No. C 16-1490 CRB) [pp. 7]. This formulation
 3   depends on the factual situation of whether a decision on the merits might be
 4   possible at all.
 5          Here, Hunt has failed to retain local counsel or do the necessary legwork to
 6   represent himself. This means that in practical terms, a decision on the merits is
 7   impossible. A fair analysis of this last factor essentially dovetails with factor 1 –
 8   the prejudice to the Plaintiff – because without a bona fide appearance of some
 9   kind from the opposing party, Plaintiff may not proceed to a decision on the merits.
10   Therefore, this Eitel factor weighs strongly in favor of a default judgment.
11

12           IV.    Plaintiff Suffered Damages as Set Forth in his Affidavit
13          The California Supreme Court describes the measure of damages for
14   Malicious Prosecution, the substantive law under which the First Amended
15   Complaint is pleaded, in this way.
16            In recognition of the wrong done the victim of such a tort, settled law permits
17            him to recover the cost of defending the prior action including reasonable
18            attorney's fees (Stevens v. Chisholm (1919) 179 Cal. 557, 564 [178 P.
19            128]; Eastin v. Bank of Stockton (1884) 66 Cal. 123, 125-126 [4 P. 1106]),
20            compensation for injury to his reputation or impairment of his social and
21            business standing in the community (Ray Wong v. Earle C. Anthony, Inc.
22            (1926) 199 Cal. 15, 18 [247 P. 894]; Lerner v. Glickfeld (1960) 187 Cal. App.
23            2d 514, 526 [9 Cal. Rptr. 686]), and for mental or emotional distress
24            (Singleton v. Perry (1955) 45 Cal.2d 489, 495 [289 P.2d 794]). Bertero v.
25            National General Corp. (1974) 13 Cal.3d 43, 51.

26   In addition, a claim for punitive damages is recognized by the Supreme Court of
27   California:
28         When the defendant is found to be guilty of express or implied malice, the
29         jury may award damages against a defendant "for the sake of example and
30         by way of punishing" him. (Civ. Code, § 3294) It follows that the wealthier
31         the wrongdoing defendant, the larger the award of exemplary damages
                                    17
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 21 of 24 Page ID #:2527


 1         need be in order to accomplish the statutory objective. Bertero v. National
 2         General Corp. (1974) 13 Cal.3d 43, 65
 3         Plaintiff has submitted an affidavit pursuant to the FRCP Rule 55 part (b)(2)
 4   and Local Rule 55-2 which provides in part: “If the amount claimed in a judgment
 5   by default is unliquidated, the applicant may submit evidence of the amount of
 6   damages by declarations.” In addition, Plaintiff’s attorney submits exhibits to
 7   support the damages claimed.
 8
 9      1. Plaintiff Has Provided Evidence of Special Damages
10         Plaintiff suffered substantial special financial damages as a direct result of
11   the Malicious Prosecution against him, including attorney fees actually paid to
12   defend himself and his own travel expenses going to Los Angeles. Terrence Wyles
13   sets these amounts in his affidavit as $180,048.86 in attorney’s fees and costs
14   actually paid defending the California action, and $12,000 in travel costs for seven
15   trips to Los Angeles, which is not his residence, relating to defending the
16   California lawsuit. Declaration of Terrence M. Wyles, para. 2.
17         In addition, Terrence Wyles, who makes his living then, as now, as a patent
18   attorney in Colorado, relies on his reputation for clients and jobs, which reputation
19   was severely tarnished by the lawsuit which was of public record, along with
20   related derogatory communications that Hunt caused to be published. As a result,
21   Wyles calculates that he lost $414,410.25 in income which was “the difference
22   between what I was making before the false statements made in the California
23   action against me were published, $188,677.71 per year, and my average annual
24   earnings over the next five years since the California action (2015 – 2019), of
25   $105,795.66, or an average (decreased) difference of $82,882.05 per year...”
26   Wyles Declaration, Id. In other words, Plaintiff was making an average of
27   $188,677.71 per year before the Malicious Prosecution, and then suffered a drop to
28   an average of $105.795.66 per year afterwards. See, Ex. 2; Wyles Decl.

                                    18
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 22 of 24 Page ID #:2528


 1      2. Plaintiff Has Testified to His General Damages from Extreme Emotional
 2         Distress
 3          A recent California opinion found that emotional distress damages were
 4   applicable to malicious prosecution and they need not be established by expert
 5   medical testimony, but simply “shown through the plaintiff's testimony.” Garcia v. S
 6   & J Farms, LLC (June 19, 2018, F072818) ___ Cal.App.5th ___ [pp. 18].

 7          In responding to a line of questioning in the deposition that Mr. Marten’s
 8   attorney took of Mr. Wyles, he testified that he had suffered severe emotional
 9   distress as a result of the litigation. Plaintiff had thoughts of suicide that haunted
10   him to that day. Mr. Hunt himself seems to be aware of the emotional distress that
11   his underlying action have caused Plaintiff, because he mentions it in his self-
12   styled “Answer” un-signed and un-dated, that was not accepted by this Court.
13          Finding a measure of emotional distress damages is notoriously subjective,
14   but $100 per day while thinking of suicide once per day would not be
15   unreasonable. It has been approximately 7 years since the underlying action
16   commenced up to the present, and multiplying those approximately 2,555 days by
17   $100 yields an emotional distress award of $255,500 which provides for General
18   Damages which are less than half of the claimed Special Damages.
19
20      3. Plaintiff Requests Punitive Damages from James John Hunt
21          “Damages recoverable in a malicious prosecution include… requesting
22   punitive damages.” Mirabel v. Bailey (May 26, 2015, G049766) ___ Cal.App.4th ___ [pp.
23   12] (collecting cases). Mindful of the U.S. Supreme Court’s limits on excessive

24   punitive damages, a recent California case found that “a five-to-one ratio is
25   within constitutional limits” Kell v. Autozone, Inc. (Feb. 24, 2014, C064839) ___
26   Cal.App.3d ___ [pp. 64]. In the AutoZone case, the court had upheld $36,827 for

27   economic damages and $100,000 for mental suffering.



                                    19
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 23 of 24 Page ID #:2529


 1             The California Supreme Court requires some “evidence of the defendant's
 2   financial condition” Adams v. Murakami (1991) 54 Cal.3d 105, 115. But here, the
 3   defendant avoided any Discovery, including any measure of his net wealth. What
 4   the Court does know is that Mr. Hunt claimed in his last declaration filed in this
 5   court, that he had the positions of Chairman of Aluminaid PTE, Ltd., Co-Chairman
 6   of the West Hills, and Chief Information Officer of Aluminaid International AG.
 7   (Doc. #206 Hunt Decl. para. 2-4.) It may be surmised that he is a businessman
 8   who only accepts the highest positions in companies, and that he has the resources
 9   to speculate in new products or unproven markets, as he did in this very instance.
10   Mr. Hunt states on his business website of Huntermay.net that he has offices in San
11   Franciso, New York City, and within the UK 2, and his website advertises that he
12   can provide high level service to corporations that face a threat or risk.3
13             Plaintiff proposes that the amount of one million ($1,000,000) would punish
14   Mr. Hunt but not drive him to bankruptcy, and not overstep Constitutional limits.
15

16                                  V. CONCLUSION AND PRAYER
17             Pursuant to an analysis of the Eitel factors, Plaintiff moves the Court enter a
18   default judgment as to defendant James John Hunt in the amount of $606,459.11
19   for Special Damages, $255,500 in General Damages caused by Emotional Distress,
20   and one million ($1,000,000) in Punitive Damages.
21
22   DATED: August 28, 2020
23                                                         Respectfully submitted,
24                                                         Law Offices of Thomas Scully
25
26
27
28                                                         Thomas Scully, Esq., Attorney for Wyles
     2    https://www.huntermay.net/contact-huntermay.php
     3
          https://www.huntermay.net/about.php “HunterMay discreetly specialize in the effective discovery,
         isolation and resolving of corporate risk, litigation mitigation, due diligence, crisis management and asset
         recovery so that within the corporate environment confidence is maintained.”
                                    20
      PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO BE ENTERED
                     AGAINST DEFENDANT JAMES JOHN HUNT
 Case 2:17-cv-07722-DMG-SK Document 265 Filed 08/28/20 Page 24 of 24 Page ID #:2530


 1                              CERTIFICATE OF SERVICE
 2

 3    I am over the age of 18 and not a party to this action. I hereby certify that all
 4    counsel of record, and Thomas D. Brady, pro se, have consented to electronic
 5    service and are being served with a copy of this document
 6     PLAINTIFF’S RENEWED MOTION FOR DEFAULT JUDGMENT TO
 7          BE ENTERED AGAINST DEFENDANT JAMES JOHN HUNT;
 8                        DECLARATIONS AND EXHIBITS 1-5
 9    via the Court’s CM/ECF system per Local Rule 5-3.2.1 on August 21, 2020 and
10    that pursuant to F.R.Civ.P. 55(b)(2) this same document is being emailed to
11    jameshuntermay@gmail.com on August 29, 2020.
12

13    Mandatory Chambers Copies will not be provided, pursuant to the COVID-19
14    Notice effective March 23, 2020.
15

16
                                            /s/ Thomas Scully
                                            Thomas Scully




                                        DECLARATION
